 



Exhibit 10

AMENDMENT AGREEMENT

     THIS AMENDMENT AGREEMENT (this “Amendment”), dated as of July 12, 2002, is
made among MANUGISTICS GROUP, INC., a Delaware corporation (the “Company”),
MANUGISTICS, INC., a Delaware corporation, and MANUGISTICS ATLANTA, INC., a
Delaware corporation, as the initial Subsidiary Borrowers (together with the
Company, the “Borrowers” and each, a “Borrower”) and BANK OF AMERICA, N.A. (the
“Lender”).

     The Borrowers and the Lender are parties to a Credit Agreement dated as of
February 28, 2002 (the “Credit Agreement”). The Borrowers have requested that
the Lender agree to certain amendments to the Credit Agreement. The Lender has
agreed to such request, subject to the terms and conditions hereof.

     Accordingly, the parties hereto agree as follows:

     SECTION 1   Definitions; Interpretation.

     (a)       Terms Defined in Credit Agreement. All capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings assigned
to them in the Credit Agreement.

     (b)       Interpretation. The rules of interpretation set forth in Sections
1.02 through 1.05 of the Credit Agreement shall be applicable to this Amendment
and are incorporated herein by this reference.

     SECTION 2   Amendments to the Credit Agreement.

     (a)       Amendments. The Credit Agreement shall be amended as follows,
effective as of the date of satisfaction of the conditions set forth in Section
3 (the “Effective Date”):



       (i)      The definition of “Loan Documents” set forth in Section 1.01 of
the Credit Agreement shall be amended in its entirety as follows:

        "'Loan Documents’ means this Agreement, each Request for Credit
Extension, each Compliance Certificate, each Guaranty, each Pledge Agreement and
the Amendment to this Agreement dated as of July 12, 2002 and the Amendment
Documents (as defined thereunder).”



       (ii)      Section 7.19(d) of the Credit Agreement shall be amended in its
entirety as follows:

        “Consolidated EBITDA. Permit Consolidated EBITDA as of the end of any
fiscal quarter of the Company to be less than $0.00; provided that with respect
to the fiscal quarters of the Company ending on February 28, 2002 and May 31,
2002, the Company

1.



--------------------------------------------------------------------------------



 

          shall not fail to maintain Consolidated EBITDA in an amount equal to
or greater than the product of (i) 2.50% (0.025) of Consolidated Net Worth for
such quarter times (ii) negative one; and provided further that with respect to
the fiscal quarter of the Company ending on August 31, 2002, the Company shall
not fail to maintain Consolidated EBITDA in an amount equal to or greater than
negative $16,000,000.”

     (b)       References Within Credit Agreement. Each reference in the Credit
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

     SECTION 3   Conditions of Effectiveness. The effectiveness of Section 2 of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

     (a)       Fees and Expenses. The Company shall have paid (i) all fees then
due in accordance with Section 5 and (ii) all invoiced costs and expenses then
due in accordance with Section 6(d).

     (b)       Documents. The Lender shall have received the following in form
and substance satisfactory to it:

     (i)       counterparts of this Amendment executed by each of the Borrowers;

     (ii)       the consent and agreement of Manugistics, Inc., in substantially
the form of Exhibit A relating to the amendments contemplated by this Amendment;

     (iii)       a certificate of a Responsible Officer of the Company stating
that (A) the representations and warranties contained in Section 4 are true and
correct on and as of the date of such certificate as though made on and as of
the Effective Date and (B) on and as of the Effective Date, no Default or Event
of Default shall exist or would result after and giving effect to the amendment
of the Credit Agreement contemplated hereby; and

     (iv)       a certificate of the Secretary or Assistant Secretary of each
the Borrowers, dated the Effective Date, certifying (A) that there has been no
amendment or other change to the Amended and Restated Certificate of
Incorporation of such Borrower since February 28, 2002, (B) that there has been
no amendment or other change to the Amended and Restated By-laws of such
Borrower since February 28, 2002 and (C) the incumbency, authority and
signatures of each officer of such Borrower authorized to execute and deliver
this Amendment.

     (c)       Material Adverse Effect. On and as of the Effective Date, there
shall have occurred, in the reasonable opinion of Lender, no Material Adverse
Effect since the date of the Audited Financial Statements.

     (d)       Representations and Warranties; No Default. On the Effective
Date, after giving effect to the amendment of the Credit Agreement contemplated
hereby:

2.



--------------------------------------------------------------------------------



 



     (i)      the representations and warranties contained in Section 4 shall be
true and correct on and as of the Effective Date as though made on and as of
such date; and

     (ii)       no Default or Event of Default shall exist or would result after
and giving effect to the amendment of the Credit Agreement contemplated hereby.

     (e)       Additional Documents. The Lender shall have received, in form and
substance satisfactory to it, such additional approvals, opinions, documents and
other information as the Lender may reasonably request.

     SECTION 4   Representations and Warranties. To induce the Lender to enter
into this Amendment, each of the Borrowers hereby restates, as of the date
hereof and the Effective Date, each of the representations and warranties made
by the Borrowers in the Credit Agreement, or which are contained in any
certificate, document or financial or other statement furnished at any time
under or in connection therewith, and confirms that such representations and
warranties are and will be true and correct in all material respects on and as
of the date hereof and the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date.

     SECTION 5   Amendment Fee. The Company shall pay to the Lender a
non-refundable amendment fee equal to 0.10% of the Lender’s Commitment as of the
Effective Date. Such amendment fee shall be fully-earned upon becoming due and
payable, shall not be refundable for any reason whatsoever and shall be in
addition to any fee, cost or expense otherwise payable by the Borrowers pursuant
to the Credit Agreement or this Amendment.

     SECTION 6   Miscellaneous.

     (a)       Credit Agreement Otherwise Not Affected. Except as expressly
amended pursuant hereto, the Credit Agreement shall remain unchanged and in full
force and effect and is hereby ratified and confirmed in all respects. The
Lender’s execution and delivery of, or acceptance of, this Amendment and any
other documents and instruments in connection herewith (collectively, the
“Amendment Documents”) shall not be deemed to create a course of dealing or
otherwise create any express or implied duty by it to provide any other or
further amendments, consents or waivers in the future.

     (b)       No Reliance. Each of the Borrowers hereby acknowledges and
confirms to the Lender that such Borrower is executing this Amendment and the
other Amendment Documents on the basis of its own investigation and for its own
reasons without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.

     (c)       Costs and Expenses. The Company agrees to pay to the Lender on
demand the reasonable out-of-pocket costs and expenses of the Lender, and the
reasonable fees and disbursements of counsel to the Lender (including allocated
costs of internal counsel), in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith.

3.



--------------------------------------------------------------------------------



 



     (d)  Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the Borrowers, the Lender and their respective
successors and assigns.

     (e)  Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (f)  Complete Agreement; Interpretation; Amendments. (i) The Credit
Agreement and this Amendment, together with the other Loan Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of the
Credit Agreement as amended by this Amendment and those of any other Loan
Document, the provisions of the Credit Agreement as amended by this Amendment
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Lender in any other Loan Document shall not be deemed a conflict
with the Credit Agreement as amended by this Amendment. THIS AMENDMENT, THE
CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



       (ii) Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.



       (iii) This Amendment may not be modified, amended or otherwise altered
except in accordance with the terms of Section 9.01 of the Credit Agreement.

     (g)  Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. outstanding.

     (h)  Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

     (i)  Covenant. On or prior to July 31, 2002 each of the Borrowers agrees
and covenants to provide to the Lender a certificate of the Secretary or
Assistant Secretary of each the Borrowers certifying (A) that there has been no
amendment or other change to the Amended

4.



--------------------------------------------------------------------------------



 



and Restated Certificate of Incorporation of such Borrower since July 12, 2002,
(B) that there has been no amendment or other change to the Amended and Restated
By-laws of such Borrower since July 12, 2002, (C) copies of the resolutions of
the Board of Directors of such Borrower authorizing and ratifying the execution,
delivery and performance of this Amendment and (D) ratifying the incumbency,
authority and signatures of each officer of such Borrower who executed and
delivered this Amendment. Each of the Borrowers agrees and acknowledges that any
failure on any of their parts to comply with the covenant set forth in the
preceding sentence shall be an immediate Event of Default under the Credit
Agreement.

     (j) Loan Documents. This Amendment and the other Amendment Documents shall
constitute Loan Documents.

5.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment,
as of the date first above written.



  MANUGISTICS GROUP, INC.     By: /s/ Raghavan Rajaji


--------------------------------------------------------------------------------

Name: Title: Executive Vice President and
          Chief Financial Officer     MANUGISTICS, INC.     By: /s/ Raghavan
Rajaji

--------------------------------------------------------------------------------

Name: Title: Executive Vice President and
          Chief Financial Officer     MANUGISTICS ATLANTA, INC.     By: /s/
Raghavan Rajaji

--------------------------------------------------------------------------------

Name: Title: President     BANK OF AMERICA, N.A.     By: /s/ Kevin McMahon

--------------------------------------------------------------------------------

Name: Title: Managing Director

A-1